Citation Nr: 0805837	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1968 until August 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.

The veteran had also perfected an appeal with respect to a 
claim of entitlement to an increased rating for diabetes 
mellitus.  However, the veteran indicated at his September 
2007 hearing before the undersigned with he wished to 
withdraw that issue and only pursue his PTSD claim.   


FINDINGS OF FACT

1.  The competent evidence includes a current diagnosis of 
PTSD that is found to conform to the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).

2.  The veteran's reported in-service stressors are 
consistent with the types and circumstances of his service.

3.  Competent medical evidence causally relates the current 
diagnosis to the veteran's in-service stressors.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, PTSD 
was shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In view of 
the Board's disposition in this matter, the application of 
the VCAA is moot.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran is claiming entitlement to service connection for 
PTSD.  Specifically, he explained at his September 2007 
hearing that he was frequently shot at during helicopter 
patrols over a mountainous region called Dragon Valley while 
assigned to the 1st Platoon Charlie Company.  

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

In the present case, a current disability is established by 
the competent evidence.  Indeed, numerous VA clinical records 
dated from 2002 through 2007 indicate a diagnosis of PTSD.  
In this regard, the Court has held that "(w)here there has 
been an "unequivocal" diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Cohen v. 
Brown, 10 Vet. App. 128 153 (1997).  Thus, the first element 
of service connection has here been satisfied.    

With regard to the veteran's claimed in-service stressors, 
the Board notes that the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of service connection for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much.  Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  However, the Court has recently 
held that the Board may not rely strictly on combat citations 
or the veteran's military occupational specialty to determine 
if he engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The evidence of record does not contain any decorations or 
awards definitively denoting that the veteran engaged in 
combat with the enemy.  However, the veteran's military 
occupational specialty was light weapons infantryman.  As 
such, the contended stressors are found to be consistent with 
the circumstances of the veteran's service, as shown by his 
service record.  See 38 U.S.C.A. § 1154(a).  Resolving all 
reasonable doubt in the veteran's favor, the occurrence of 
the reported stressor is conceded on this basis.

Finally, the claims file contains competent evidence causally 
relating the veteran's currently diagnosed PTSD to his in-
service stressors.  Indeed, such an opinion is found in a 
January 2007 letter written by the veteran's primary 
psychiatrist.  

In sum, the evidence of record contains a current diagnosis 
of PTSD which has been attributed to the veteran's in-service 
stressors.  Accordingly, the requirements for a grant of 
service connection have been met.  The Board notes that in 
reaching this conclusion, and the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


